

115 HR 4028 IH: Information and Communication Technology Strategy Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4028IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Long (for himself, Mr. Carter of Georgia, Ms. Spanberger, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Commerce to report on and develop a whole-of-Government strategy with respect to the economic competitiveness of the information and communication technology supply chain, and for other purposes.1.Short titleThis Act may be cited as the Information and Communication Technology Strategy Act.2.Economic competitiveness of information and communication technology supply chain(a)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the information and communication technology supply chain that—(1)identifies—(A)information and communication technology critical to the economic competitiveness of the United States; and (B)the industrial capacity of—(i)United States vendors that produce information and communication technology identified under subparagraph (A); and (ii)trusted information and communication technology vendors that produce information and communication technology identified under subparagraph (A);(2)assesses the economic competitiveness of vendors described under paragraph (1)(B); (3)assesses whether, and to what extent, there is a dependence by providers of advanced telecommunications capability in the United States on information and communication technology identified under paragraph (1)(A) that is not trusted;(4)identifies—(A)what actions by the Federal Government are needed to support, and bolster the economic competitiveness of, trusted information and communication technology vendors; and(B)what Federal resources are needed to reduce dependence by providers of advanced telecommunications capability in the United States on companies that—(i)produce information and communication technology; and(ii)are not trusted; and(5)defines lines of effort and assigns responsibilities for a whole-of-Government response to ensuring the competitiveness of the information and communication technology supply chain in the United States.(b)Whole-of-Government strategy(1)In generalThe Secretary shall develop, on the basis of the report required by subsection (a), a whole-of-Government strategy to ensure the economic competitiveness of trusted information and communication technology vendors that includes—(A)recommendations on how—(i)to strengthen the structure, resources, and authorities of the Federal Government to support the economic competitiveness of trusted information and communication technology vendors; and(ii)the Federal Government can address any barriers to a market-based solution for increasing the economic competitiveness of trusted information and communication technology vendors; (B)defined lines of effort and responsibilities for Federal agencies to implement the strategy; and (C)a description of—(i)any change to a Federal program, Federal law, or structure of the Federal Government necessary to implement any recommendation under subparagraph (A); and(ii)any additional Federal resource necessary to implement any recommendation under subparagraph (A). (2)ReportNot later than 180 days after the submission of the report required by subsection (a), the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the strategy developed under paragraph (1).(c)Consultation requiredIn carrying out subsections (a) and (b), the Secretary shall consult with—(1)a cross-section of trusted information and communication technology vendors; and(2)the Secretary of State, the Secretary of Homeland Security, the Attorney General, the Director of National Intelligence, and any other head of an agency the Secretary determines necessary. (d)DefinitionsIn this section:(1)Advanced telecommunications capabilityThe term advanced telecommunications capability has the meaning given that term in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302). (2)Information and communication technology supply chainThe term information and communication technology supply chain means all of the companies that produce information and communication technology. (3)Information and communication technologyThe term information and communication technology means a technology (including software), component, or material that enables communications by radio or wire.(4)Not trustedThe term not trusted means, with respect to a company or information and communication technology, that the company or information and communication technology is determined by the Secretary to pose a threat to the national security of the United States. In making such a determination, the Secretary shall rely solely on one or more of the following determinations:(A)A specific determination made by any executive branch interagency body with appropriate national security expertise, including the Federal Acquisition Security Council established under section 1322(a) of title 41, United States Code.(B)A specific determination made by the Department of Commerce pursuant to Executive Order No. 13873 (84 Fed. Reg. 22689; relating to securing the information and communications technology and services supply chain).(C)Whether information and communication technology is, or whether a company produces or provides, covered telecommunications equipment or services, as defined in section 889(f)(3) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1918).(5)SecretaryThe term Secretary means the Secretary of Commerce, acting through the Assistant Secretary of Commerce for Communications and Information.(6)TrustedThe term trusted means, with respect to a company, that the Secretary has not determined that the company is not trusted.(7)Trusted information and communication technology vendorThe term trusted information and communication technology vendor means a company—(A)that produces information and communication technology; and (B)that is trusted. 